DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pregrant publication corresponding to this application, US 2019/0168200. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 11/16/2020 has been received and will be entered.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 9, 12, 13, 14 is/are pending.
Claim(s) 1, 13, 14 is/are currently amended.
Claim(s) 8, 10, 11, and 15 is/are acknowledged as cancelled.
	The action is FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was filed after the mailing date of the Non-Final Office Action on 06/15/2020.  The submission is in compliance 

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claim(s) 1-7, 9, 12-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 11/16/2020 at 5). The amendments to Claims 1, 13 and 14 delete “SCRF™” and replace it with “SCRF.” In response, the “TM” designation indicates, to the public, that the word/symbol, etc. has been adopted as a trademark. See Protecting Your Trademark, accessed online at https://www.uspto.gov/sites/default/files/documents/Basic-Facts-Booklet.pdf on 8 February 2021 at 13.  Removing the designator not change the fact that “SCRF” is still a trade mark. It is indicated as a trademark in the Specification, and as understood, is currently registered. See SCRF, accessed online at http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:inqmdg.3.2 on 5 February 2021. MPEP 2173.05(u) is reproduced below:
The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, but the claim should be carefully analyzed to determine how the mark or name is used in the claim. It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. See definitions of trademark and trade name in MPEP § 608.01(v).

If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.

If a trademark or trade name appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed. If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.

MPEP 2173.05(u) (emphasis added). The trademark remains in the claim. Because it remains in the claim, it is rejected because it is unclear what is required of the language. To the extent it is not intended as a limitation, per MPEP practice, the Examiner requests Applicants address “why it is in the claim.” MPEP 2173.05(u). The rejection is MAINTAINED. 

Claim Rejections – 35 U.S.C. §§102-103
	I. With respect to the rejection of Claim(s) 1-7, 9, 12-15 under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0201731 to Ballinger, et al., the Remarks reproduce the claim, numbering the limitations, then argue “Ballinger failed to teach at least features (iii) and (iv) above. “Feature (iii)” is the SCR catalyst, the SCRF catalyst, and combinations thereof. The SCR language was previously pending in now cancelled Claim 15, which was rejected. Ballinger taught the “SCR catalyst.” (Ballinger 2: [0022]). The Remarks do not dispute this.

In the Office Action dated June 15, 2020, the Office rejected previous claim 15, which specifies that the emissions control device is an SCR catalyst, by relying on paragraph [0022] of Ballinger. Paragraph [0022] is a reference to the catalyst that contains the zeolite referenced throughout Ballinger. 

(Remarks of 11/16/2020 at 7). In response, this is what paragraph [0022] states: 
[0022] In a preferred embodiment, the invention is directed to a catalyst for improving environmental air quality, particularly for improving exhaust gas emissions generated by diesel and other lean burn engines. Exhaust gas emissions are improved, at least in part, by reducing NOx and/or NH3 slip concentrations lean burn exhaust gas over a broad operational temperature range. Useful catalysts are those that selectively reduce NOx and/or oxidize ammonia in an oxidative environment (i.e., an SCR catalyst and/or AMOX catalyst).

(Ballinger 2: [0022]). Note that this paragraph does not mention a zeolite. As understood, Ballinger uses the “SCR” acronym to refer to “a process commonly known as Selective Catalytic Reduction (SCR).” (Ballinger 1: [0006]). This is some sort of functional and/or intended use language, i.e. the catalyst has this function or can be used this way. The “SCR catalyst” term is broader than “zeolite,” however Ballinger would appear to teach that “[k]nown SCR catalysts include zeolites and other molecular sieves.” (Ballinger 1: [0007]). It isn’t entirely clear what point was being made with the “Paragraph [0022] is a reference to the catalyst that contains the zeolite referenced throughout Ballinger” argument. Ballinger teaches lots of catalysts, supports, etc., and many permutations/combinations thereof. Previously pending Claim 15 was broad. It was rejected over paragraph [0022] because the words (“SCR”) were the same. 
	The Remarks go on:


(Remarks of 11/16/2020 at 7). This has been considered, but is not persuasive. First, Claim 1 is drawn to, inter alia a NOx absorber versus adsorber, as argued. Second, Claim 1 is broader than argued. The Remarks would appear to read the species of Claim 14 into Claim 1. As to the new “upstream” language, paragraphs [0060]-[0062] are considered relevant. Ballinger states:
[0060] In a further embodiment, an oxidation catalyst for oxidizing nitrogen monoxide in the exhaust gas to nitrogen dioxide can be located upstream of a point of metering the nitrogenous reductant into the exhaust gas. In one embodiment, the oxidation catalyst is adapted to yield a gas stream entering the SCR zeolite catalyst having a ratio of NO to NO2 of from about 4:1 to about 1:3 by volume, e.g. at an exhaust gas temperature at oxidation catalyst inlet of 250°C to 450°C. The oxidation catalyst can include at least one platinum group metal (or some combination of these), such as platinum, palladium, or rhodium, coated on a flow-through monolith substrate. In one embodiment, the at least one platinum group metal is platinum, palladium or a combination of both platinum and palladium. The platinum group metal can be supported on a high surface area washcoat component such as alumina, a zeolite such as an aluminosilicate zeolite, silica, non-zeolite silica alumina, ceria, zirconia, titania or a mixed or composite oxide containing both ceria and zirconia. 

[0061] In a further embodiment, a suitable filter substrate is located between the oxidation catalyst and the SCR catalyst. Filter substrates can be selected from any of those mentioned above, e.g. wall flow filters. Where the filter is catalyzed, e.g. with an oxidation catalyst of the kind discussed above, preferably the point of metering nitrogenous reductant is located between the filter and the zeolite catalyst. Alternatively, if the filter is uncatalyzed, the means for metering nitrogenous reductant can be located between the oxidation catalyst and the filter. 

[0062] In a further embodiment, the zeolite catalyst for use in the present invention is coated on a filter located downstream of the oxidation catalyst. Where the filter includes the zeolite catalyst for use in the present invention, the point of metering the 

(Ballinger 6: [0060]-[0062]) (emphasis added).  This is understood by the Examiner to mean as follows, schematically, where the arrows indicate the direction of the flow:

    PNG
    media_image1.png
    412
    366
    media_image1.png
    Greyscale

The issue then becomes whether the first layer is “disposed on” the second layer in a manner that is patentably distinct from what is claimed. This is answered in the negative, and developed in the rejection below. 
	The Remarks state:
Put another way, if both amended claim 1 and the disclosure of Ballinger can be said to specify a system where a first catalyst is located upstream of a second catalyst, Ballinger discloses a system wherein the zeolite catalyst is located in the second catalyst, whereas amended claim 1 specifies that the zeolite catalyst is located in the first catalyst.

i.e. either the reference teaches something or it doesn’t teach something. As understood, there appears to be a common assignee/applicant between the Ballinger reference and this application. Applicants are uniquely positioned to argue what the reference does or doesn’t teach, i.e. it isn’t understood why it is necessary to use the conjunction “if.” For the reasons articulated below, Ballinger is understood as teaching one catalyst upstream of the second in a manner to render the claim obvious. Finally, as understood, there is nothing to prohibit the second catalyst from being a zeolite catalyst as well. See e.g. (S. 8: [0154]) (“It is particularly preferred when an SCR catalyst, an SCRFTM catalyst or a washcoat thereof comprises at least one molecular sieve, such as an aluminosilicate zeolite or a SAPO.”).
	The rejection on the grounds as previously set forth is WITHDRAWN in view of the amendment. New rejections appear below. 
II. With respect to the rejection of Claim(s) 1-7, 9, 12-15 under 35 U.S.C. 103 as being unpatentable over US 2012/0201731 to Ballinger, et al., the arguments presented have been addressed in addressing the anticipation rejection above. (Remark of 11/16/2020 at 7). The response above is relied on. 	The rejection on the grounds as previously set forth is WITHDRAWN in view of the amendment. New rejections appear below. 
III. With respect to the rejection of Claim(s) 12 under 35 U.S.C. 103 as being unpatentable over US 2012/0201731 to Ballinger, et al., this rejection was not addressed. (Remarks of 11/16/2020). Official notice was taken and not traversed. The teachings are admitted prior art. The rejection on the grounds as previously set forth is WITHDRAWN in view of the amendment. New rejections appear below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claim(s) 1-7, 9, and 12-14  - or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, Claim 13, and Claim 14 all recite “SCRF.” Previously, the claims contained the trademark designator “™,” but this language has now been deleted. That being said, as understood, “SCRF” is still a trademark. The Specification states that it is a trademark. See e.g. (S. 1: [0011]). Information on file at the USPTO indicates that “SCRF” is a trademark. See SCRF, accessed online at http://tmsearch.uspto.gov/bin/showfield?f=doc&state=4803:inqmdg.3.2 on 5 February 2021.
It is unclear what is required in view of the trademark. See MPEP 2173.05(u). The Response to Arguments section above is incorporated herein by reference. 
Claim 1 is separately rejected on the grounds that it has been amended to recite “the NOx adsorber.” This term lacks antecedent basis. Note that other limitations refer to a “NOx absorber.” 
Claim 1 is separately rejected on the grounds that it has been amended to recite “the emission control device.” This term lacks antecedent basis. Note that other limitations refer to emissions control device.
Dependent claims not specifically addressed import the issues of the claims from which they depend. 


Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

I. Claim (s) 1-7, 9, and 12-14 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201731 to Ballinger, et al.

With respect to Claim 1, this claim recites in the preamble “[a]n exhaust system for a lean burn engine comprising a NOx absorber catalyst for treating an exhaust gas from the lean burn engine.” Lean burn engine exhaust is taught. See e.g. (Ballinger 2: [0019]).
The premamble of Claim 1 further requires “an emissions control device.” Ballinger states: “the method is used for treating exhaust gas from a vehicular lean burn internal combustion engine, such as a diesel engine, a lean-burn gasoline engine or an engine powered by liquid petroleum gas or natural gas.” (Ballinger 6: [0057]). This is interpreted as an emissions control device.
Claim 1 further requires ““the NOx absorber catalyst comprises: a first layer comprising an oxygen storage material effective for protecting the molecular sieve catalyst by preventing the molecular sieve catalyst from becoming deactivated to NOx storage when exposed to rich exhaust gas conditions.” Ballinger teaches any number of oxygen storage materials. See e.g. (Ballinger 6: [0060]) (ceria). 
Claim 1 further requires “a second layer comprising a molecular sieve catalyst comprising a noble metal and a molecular sieve, wherein the molecular sieve contains the noble metal, and wherein the noble metal comprises palladium.” Ballinger teaches a filter substrate. (Ballinger 7: [0061]). The filter substrate can be catalyzed Id. The filter substrate “can be selected from any of those mentioned above.” Id. Those mentioned above include zeolite/molecular sieves with a platinum group metal. (Ballinger 5: [0050]). Ballinger teaches that the platinum group includes at Id. Selection of palladium is obvious. MPEP 2143. Additional differences are addressed below.  
Claim 1 further requires “a substrate having an inlet end and an outlet end.” A flow-through substrate (understood as having an inlet and an outlet) is taught. (Ballinger 6: [0060]).
Claim 1 further requires “the first layer is disposed on the second layer.” Ballinger teaches the order of oxygen storage material and molecular sieve catalyst in terms of their relationship to the flow of gas, i.e. the “first layer” is upstream of the “second layer.” The discussion above is relied on. At issue is whether these teachings can be construed as one layer being “disposed on” the other. Ballinger uses different language, relating the oxygen storage material, the molecular sieve catalyst/filter, and the SCR catalyst to one another in terms of “between,” “upstream/downstream,” etc. Any differences between this limitation and what is taught in Ballinger is viewed as semantic. The teachings of Ballinger as a whole teach and strongly suggest various layers of different materials/catalysts “disposed on” each other.  See e.g. (Ballinger 5: [0049] – catalyst deposited on a substrate, 5: [0052] – catalysts in series, layers on top of one another). Furthermore, Ballinger teaches that these catalysts systems are to be incorporated into various vehicular engines. (Ballinger 7: [0063]). Presumably, one would be motivated to minimize the size of the exhaust system due to limited space on said vehicular engines. Alternatively or additionally, to the extent Ballinger can be interpreted as teaching the first layer/oxygen storage material is separate from the second layer/molecular sieve catalyst (i.e. not “disposed on,” no such concession is made), making something integral is obvious. See MPEP 2144.04 V. B.
Claim 1 further requires “the emissions control device is a selective catalytic reduction (SCR) catalyst, a selective catalytic reduction filter (SCRF) catalyst, or their combinations.” A SCR catalyst is taught. (Ballinger 6: [0060]).
Claim 1 further requires “the NOx adsorber [sic – absorber?] catalyst is upstream of the emission [sic – emissions?] control device.” Ballinger teaches the catalyst “adapted to yield a gas stream entering the SCR zeolite catalyst.” (Ballinger 6: [0060]). Ballinger also teaches a filter substrate “between the oxidation catalyst and the SCR catalyst.” (Ballinger 7: [0061]). Collectively, this teaches/suggests that the NOx absorber is upstream of the emissions control device/SCR catalyst. The schematic presented in the Response to Arguments section above is incorporated herein by reference. 
As to Claim 2, at least small pore molecular sieves are taught. See e.g. (Ballinger 1: [0009]).
As to Claim 3, AEI and CHA are taught. (Ballinger 1: [0009]).
As to Claim 4, AEI and CHA are taught. (Ballinger 1: [0009]).
As to Claim 5, the ratios are taught. (Ballinger 3: [0033]). 
As to Claim 6, ceria is taught. See e.g. (Ballinger 6: [0060]).
As to Claim 7, ceria is taught. See e.g. (Ballinger 6: [0060]). Platinum and palladium supported on the ceria is taught. Id. 
As to Claim 9, flow-through monoliths are taught. (Ballinger 5: [0050]; 6: [0060]; passim).  
As to Claim 12, Ballinger states: “the method is used for treating exhaust gas from a vehicular lean burn internal combustion engine, such as a diesel engine, a lean-burn gasoline engine or an engine powered by liquid petroleum gas or natural gas.” (Ballinger 6: [0057]). This is interpreted as a vehicle. However, to the extent that this somehow cannot be interpreted as a vehicle, official notice is taken that “vehicles” contain “vehicular lean burn internal combustion 
As to Claim 14, an SCR catalyst is taught. (Ballinger 2: [0022]). A LNT catalyst is taught. (Ballinger 6: [0055]). 
With respect to Claim 13, this claim has been amended to require “treating an exhaust gas from a lean burn engine comprising contacting the exhaust gas with a NOx absorber catalyst,” followed by the language of Claim 1. The discussion of Claim 1 is relied on and is incorporated herein by reference.  Ballinger states: “the method is used for treating exhaust gas from a vehicular lean burn internal combustion engine, such as a diesel engine, a lean-burn gasoline engine or an engine powered by liquid petroleum gas or natural gas.” (Ballinger 6: [0057]). This, as well as the various discussions of “LNT” discussed above, is interpreted as contacting the gas with the catalyst. 
To the extent any of the citations above can be characterized as selecting from lists or combining embodiments (no such concession is made), any such selection and/or combination is obvious. The articulated rationale is that it reflects use of known components to achieve predictable results. This does not impart patentability. MPEP 2143.

II. Claim (s) 1-7, 9, and 12-14 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0201731 to Ballinger, et al. in view of:
(i) WO 2014/192219 to Mazda Motor Corporation (“Mazda,” 04-2014; B01J 29/74).

US 2016/0067690 to Mazda (cited by Applicants) is relied on as a translation, to which citation is given. 
The discussion of Ballinger and “Rejection I” above is incorporated herein by reference. 
See e.g. (Mazda “Fig. 4,” 3: [0040]; 1: [0010] et seq.). Substitution of one known NOx absorber catalyst for another is an obvious expedient. The articulate rationale is that it reflections substitution of one known element (i.e. the catalyst of Mazda) for another (i.e. the catalyst of Ballinger) to obtain predictable results.  This does not impart patentability. MPEP 2143. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736